591 So.2d 1172 (1992)
STATE of Louisiana
v.
Thomas L. BLUE.
No. 91-K-2536.
Supreme Court of Louisiana.
January 17, 1992.
PER CURIAM.
Granted in part; denied in part.
Defendant's sentence of 12 years at hard labor for molestation of a juvenile over whom he had control or supervision in violation of LSA-R.S. 14:81.2 is vacated and this case is remanded for resentencing.
The record of sentencing does not demonstrate adequate compliance with LSA-C.Cr.P. art. 894.1 nor provide a factual basis for imposition of a near maximum term of imprisonment for the defendant, a first offender convicted for a single incident of molestation.
Upon resentencing, the district court should comply with LSA-C.Cr.P. art. 894.1 as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed.
In all other respects, the application is denied.
MARCUS and COLE, JJ., would deny the writ.